Citation Nr: 0120918	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-06 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1958.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 

The veteran presented testimony at a videoconference hearing 
before the undersigned member of the Board in June 2001.  He 
was represented by a VA veterans service representative.


REMAND

This appeal involves a claim of entitlement to service 
connection for bilateral hearing loss.  The veteran 
essentially claims that he currently suffers from bilateral 
hearing loss as a result of noise exposure while on active 
duty.  In particular, he maintains that he spent 
approximately three to four months firing guns without ear 
protection while aboard an experimental gunner ship.  Before 
the Board can adjudicate this claim, however, additional 
development is required as a matter of law.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-07, 5126) 
(VCAA), which affects a claim such as this because it was 
pending on the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the Court's decision in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
For reasons set for below, additional development is needed 
to comply with the VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  For purposes of applying the laws administered by 
the VA, hearing impairment will be considered a disability 
when the thresholds for any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2000). 

In this case, the veteran's service medical records fail to 
show a hearing loss disability in service.  A December 1958 
separation examination report notes that whispered voice 
testing was 15/15 bilaterally.  However, the absence of 
evidence of a hearing loss disability in service (i.e., one 
meeting the requirements of 38 C.F.R.     § 3.385, which 
defines hearing loss recognized as a disability for VA 
purposes) is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The record shows that the veteran has a current hearing loss 
disability for VA purposes.  An audiogram performed at 
Illinois State University in September 1985 revealed right 
pure tone thresholds of 35, 55, 60 and 80 decibels at the 
500, 1000, 2000, and 4000 Hz levels, respectively.  In the 
left ear, there were pure tone thresholds of 75, 65, 55, and 
70 at those same levels.  Speech recognition was 68 percent 
in the right ear and 64 percent in the left. 

At a VA audiological evaluation in December 1998, the veteran 
reported that he first noticed difficulty hearing while in 
the Navy.  He reported a history of noise exposure which 
involved firing 5 inch and 3 inch guns while aboard an 
experimental gunnery control ship.  He said his job at that 
time included being on the gun as a loader.  He explained 
that "the concussion from these guns would practically knock 
you off your feet", and that ear protection was not 
provided.  An audiogram revealed right pure tone thresholds 
of 55, 55, 65, 70, and 75 at the 500, 1000, 2000, 3000, and 
4000 Hz levels, respectively, for an average of 66.  Pure 
tone thresholds in the left ear were 75, 75, 65, 70, and 75 
at those same levels, for an average of 71.  Speech 
recognition was 64 percent in the right ear and 44 percent in 
the left.   The examiner concluded that these findings were 
consistent with moderate to severe bilateral sensori-neural 
hearing loss. 

The Board notes, however, that neither report includes a 
medical opinion concerning the etiology or date of onset of 
the veteran's hearing loss disability. Under these 
circumstances, the veteran should be scheduled to undergo a 
VA audiological examination to determine whether his current 
hearing loss disability is related to service.  See VCAA.  
Efforts should also be undertaken to attempt to verify 
inservice noise exposure.

The Board also notes that additional pertinent VA medical 
records may exist which have not been associated with the 
veteran's claims file.  At his June 2001 hearing before the 
undersigned member of the Board, the veteran indicated that 
he underwent an audiological evaluation at the Danville VA 
Medical Center six weeks prior.  However, it does not appear 
that a report from that evaluation has been obtained and 
associated with the claims file.  The VA is deemed to have 
constructive knowledge of this report and, in this case, has 
actual knowledge of its existence.  Therefore, it must be 
associated with the claims file for consideration with this 
appeal.  See VCAA; see also, Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED to the RO for the following 
action.

1.  The RO should take appropriate action 
to obtain the veteran's service personnel 
records, in order to verify the dates of 
his service aboard the U.S.S. Richard E. 
Kraus (DD-849) and the nature of his 
duties.  The RO should maintain in the 
claims folder documentation of efforts 
undertaken in this regard.

2.  The RO should take appropriate action 
to obtain copies of the ship's log from 
the U.S.S. Richard E. Kraus (DD-849), for 
the period from August to October 1955, 
or for the period of time suggested by 
the veteran's service personnel records.  
The RO should maintain in the claims 
folder documentation of efforts 
undertaken in this regard.

3.  The RO should obtain and associate 
with the claims file all outstanding 
records from the Danville VA Medical 
Center pertaining to the veteran's 
hearing loss.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

4.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his hearing loss 
disability.  All necessary tests and 
studies should be conducted, to include 
an audiological evaluation.  The examiner 
is requested to review the veteran's 
entire claims folder prior to 
examination.  Following examination and 
review of the record, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's current hearing loss 
disability is related to noise exposure 
during his period of active duty service, 
or whether it is more likely than not 
related to any post-service noise 
exposure.  A complete rationale for any 
opinion expressed must be provided.

5.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

6.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
each matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


